Citation Nr: 0837309	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-24 196 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic skin disability 
of the feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970, including service in Vietnam.  He was awarded 
the Combat Infantryman Badge. 

This matter came to the Board of Veterans' Appeals (Board or 
BVA) on appeal from a February 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran testified at a Board hearing in September 
2007.  The Board then remanded the matter in November 2007.


FINDING OF FACT

Chronic skin disability of the feet, diagnosed as tinea pedis 
and onychomycosis, was manifested during the veteran's active 
duty service.  


CONCLUSION OF LAW

Chronic skin disability of the feet, diagnosed as tinea pedis 
and onychomycosis, was incurred in or aggravated by active 
duty service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes here that the veteran's Combat Infantryman 
Badge is evidence of combat service.  This is significant 
because for disabilities which are claimed to have resulted 
from combat, the law provides a relaxed evidentiary standard 
of proof to determine service connection.  Essentially, in 
the case of a veteran who engaged in combat with the enemy 
while in active service during a period of war, unless there 
is clear and unmistakable evidence to the contrary, the 
veteran's account of injury during such combat will be 
accepted as sufficient proof of such injury if consistent 
with the circumstances, conditions, or hardships of service, 
even though there is no official record of such incurrence in 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only to whether the claimed injury in service 
actually occurred.  It does not apply to the question of 
whether the in-service injury has resulted in a present 
disability, which is the crux of the claim in this matter.  
See Collette, supra.  The law still requires evidence of a 
causal relationship between the currently claimed disorder 
and the veteran's service.  See Wade v. West, 11 Vet. App. 
302, 305 (1998). 

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, as noted above, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit-
of-the-doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

The veteran testified that his skin disorder of the feet was 
manifested during service.  Specifically, he has reported the 
onset of the problem in Vietnam during monsoon weather where 
the feet remained wet.  This account is consistent with the 
circumstances, conditions, or hardships of service in 
Vietnam.  Therefore, as no clear and unmistakable evidence to 
the contrary exists, under 38 U.S.C.A. § 1154(b), the 
veteran's account of the skin disorder being manifested 
during combat service is accepted. 

The veteran has been diagnosed with current skin disability 
of the feet.  At a June 2008 VA examination, the examiner 
diagnosed the veteran with tinea pedis and onychomycosis.  
However, the examiner reported that it would be mere 
speculation to state that this current skin disorder was 
related to his service in Vietnam without medical evidence to 
include onset and progression of the condition.  Although 
service connection may not be based on mere speculation, it 
appears to the Board that the examiner based his opinion on a 
lack of service medical records showing skin disability of 
the feet.  However, as noted above, this combat veteran's 
account of the foot symptomatology during service is accepted 
under 38 U.S.C.A. § 1154(b).  In other words, under this 
statutory provision for combat veterans, the veteran's 
account is effectively the same as having a service medical 
record documenting the disorder.  To the extent that the June 
2008 examiner's opinion is based on a false factual 
predicate, the examination report is therefore of diminished 
probative value.   

The RO also points to the service exit examination dated 
December 1970, which lists the feet and skin as normal, and a 
VA medical examination dated March 1971, which also 
specifically lists the skin and feet as normal, as a reason 
to deny service connection.  In this regard, the Board 
believes it reasonable to take judicial notice of the fact 
that skin disorders by nature are not always active, and the 
symptoms may come and go periodically.  Cf. Ardison v. Brown, 
6 Vet. App. 405, 408 (1994).  

As stated above, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  The veteran and 
his wife have identified the periodic presence of symptoms 
from the time of service in Vietnam and the start of their 
marriage, respectively.  They both had the capability to 
observe the symptoms without a medical background and they 
both testified under oath as to the recurrence of symptoms.  
The undersigned had the opportunity to observe the veteran 
and his spouse at the Board hearing and has no reason to 
doubt their credibility.  As such, their testimony as to 
chronicity is accepted. 

In sum, the evidence under the particular facts of this case 
shows that the veteran had a skin disability of the feet 
during service which has continued over the years to the 
present time.  Resolving all reasonable doubt in the 
veteran's favor, the Board finds that service connection is 
warranted for chronic skin disability of the feet, diagnosed 
as tinea pedis and onychomycosis.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

Service connection for chronic skin disability of the feet, 
diagnosed as tinea pedis and onychomycosis, is warranted.  To 
this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


